DETAILED ACTION
Disposition of Claims
Claims 1-16 and 18-21 were pending.  Claims 6-7, 9, 12, 15-17, and 19-21 are cancelled.  Amendments to claims 1, 10-11, 13-14, and 18 are acknowledged and entered.  Claims 1-5, 8, 10-11, 13-14, and 18 will be examined on their merits.  

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 02/09/2022 regarding the previous Office action dated 08/09/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/09/2022 is insufficient to overcome the rejection of claims 1-5, 8, 10-11, 13-14, and 18 based upon 35 USC 112(a) as set forth in the last Office action because: 
The declaration, while establishing that Dr. Mahna is a medical doctor, is not a person of skill in the art of the instant invention (e.g. specialized training in immunology and/or infectious disease).  The declaration, to be effective, must establish that the affiant is of the appropriate level of skill in the art.  Further, the data presented, while typical of in vitro B-cell stimulation upon infection with SARS CoV-related viruses, constitutes new matter as it was not present in the original specification as filed.  When a declaration is presented to address an enablement rejection, the evidence presented must not be directed to information that was not in the specification as filed.  It is improper for applicant to add additional disclosure to cure a 35 USC 112(a) enablement issue if such data should have been present at the time of filing.  As per MPEP §716.09, evidence to supplement a specification which on its face appears deficient under 35 U.S.C. 112  must establish that the information which must be read into the specification to make it complete would have been known to those of ordinary skill in the art.  This was also not done with the declaration, as it only utilized one species (SARS CoV-2) to represent an extraordinarily large genus (pathogen) to support that the method was enabled.  The data presented also was not within the scope of the claimed invention, as specific steps, such as reintroducing the extracted and treated blood sample back into the original patient.  Finally, the quality of the data renders the majority of it illegible; it is unclear as to what is being tested in each panel and the X and Y axes are unclear.  Taken as a whole, the declaration is insufficient to persuade the Office that the specification, as filed, was enabled at the time of filing.

Claim Objections - Double Patenting
(New objection – necessitated by amendment.)  Claims 13 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 3, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection – necessitated by amendment.)  Claim 1 and dependent claims 2-5, 8, 10-11, 13-14, and 18 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 presents the new limitation at the end of the claim:  “wherein the presence of antibodies in the second blood sample indicate the successful ex vivo immune cell stimulation.”  However, it is unclear from the wording of the claim whether these antibodies are those antibodies that are specific to the pathogen, or are another type of antibody.  Further, as amended, it is unclear if the limitation in line 20 of claim 1 is drawn towards any antibodies within the sample or pathogen-specific antibodies within the sample.  Clear antecedence should be provided for throughout the claim as to what prior-referenced antibody is being claimed, and whether the “antibodies” are specific towards the pathogen or not.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-5, 8, 10-11, 13-14, and 18 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.





Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-5, 8, 10-11, 13-14, and 18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Note this rejection is withdrawn with respect to cancelled claims 6-7, 9, 12, 15-16, and 19-21.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to generic methods of stimulating immune cells ex vivo through exposure to any live, attenuated or inactivated pathogen, then re-introducing said stimulated immune cells back into the patient.  The method is a general method of passive immunity using autologous ex vivo stimulated immune cells, namely white blood cells and plasma separated from the blood sample.  From the methods, it appears as though the immune response desired is an antibody response, but the methods are drawn at such a high level of generality that it can be any immune response, including CD4+ T cell response, CD8+ T cell response, humoral immune response (antibody production), or complement.  “Pathogen” is interpreted as any entity introduced into a host that results in disease, such as bacteria, virus, fungi, protozoa, worms, or prions.  The invention does not clearly detail the in vitro laboratory portion of the immune cell stimulation to generate the desired antibodies, which is complex, as generation of plasma cells (which secrete antibodies) from B cells is a lengthy process in vivo that requires complex signaling and stimulation patterns in specific areas of the body of the host, but has been successfully performed entirely in vitro.  Further newly introduced limitations require a second blood draw to determine seroconversion against the pathogen, wherein the method claims seroconversion indicates a successful ex vivo stimulation.  
State of the prior art/Predictability of the art.  As noted supra and infra, while it is a complex process, the art is capable of stimulating a sample or population of immune cells ex vivo to generate plasma cells which secrete antibodies, albeit the process is complex and not routine (Su KY, et. al. J Immunol. 2016 Nov 15;197(10):4163-4176. Epub 2016 Oct 10; CITED ART OF RECORD.)  Stimulation of the immune cells with a pathogen must be controlled in a precise manner with preferably an inactivated pathogen or the use of only nucleic acid or amino acid information from said pathogen, as inoculation of a sample with live, active pathogen could have detrimental consequences on the sample, the immunostimulation process in vitro, or the host upon re-introduction of stimulated immune cells back into the host.  Even limiting the pathogen to a live, attenuated pathogen is questionable as there will still be cytotoxic effects on the blood sample, as well as potential disease-causing effects in certain populations of patients (e.g. immunocompromised, elderly, neonates) upon introduction of the sample which comprises the live-attenuated pathogen.  
Further, the pathogen and antigen itself may have a role in the type of B cell antibody response stimulated.  The induction of polyclonal B cell activation and the production of low-specificity antibodies are often associated with an early blunting of infections, but can also dilute pathogen-specific antibody responses. Some pathogens have evolved mechanisms to deliberately induce the production of low-specificity antibodies by direct interaction with B cells in order to subvert specific immune responses (Nothelfer K, et. al. Nat Rev Microbiol. 2015 Mar;13(3):173-84. Epub 2015 Feb 9; CITED ART OF RECORD.)
The limitation that the seroconversion of the subject would indicate a successful ex vivo immune cell stimulation is also not a solid conclusion, as the method does not require the pathogen to be removed prior to re-introducing the blood back into the subject.  Therefore, while seroconversion could, in theory, be from the ex vivo stimulation, it would also be more likely to have been the result of the natural inoculation process as the blood sample still comprises the inactivated or live, attenuated pathogen.  This reintroduction would therefore be tantamount to a priming vaccination with an antigen, as the subject would be exposed in vivo to the pathogen and the subject’s immune system would respond accordingly.  Further, the claim generically is drawn to “wherein the presence of antibodies in the second blood sample indicate the successful ex vivo immune cell stimulation”, and it is unclear whether or not these antibodies are specific to the pathogen, so it is unclear as to what information this step within the method would provide the skilled artisan (see 35 USC 112b rejection.)  
In the process of infection or vaccination, the host immune system, upon recognition of antigen, initially secretes pentameric IgM from B cells in response to the antigen challenge. The IgM secreted in a primary response tends to have a lower affinity for foreign antigen in comparison with isotypes secreted on subsequent encounters, or secondary responses, to a foreign antigen. However, due to its pentameric conformation, secreted IgM has higher avidity, or overall strength of binding to antigen, due to the presence of ten antigen-binding sites per pentameric IgM molecule. The primary humoral immune response to a novel pathogen typically requires close to a week before substantial amounts of IgM appear in the blood, and the innate immune response is necessary to fight the infection until the creation of T cells and antibody-secreting plasma cells clonally expanded against the pathogen in sufficient numbers.  IgM is capable of neutralizing pathogens, though not as effectively as IgG or IgA isotypes.  It is not clear how long the steps of the method must take in order to achieve the desired effect, as this is not claimed and would direct a skilled artisan to simultaneously perform the next step (which would be insufficient for the method).  The incubation time is critical and is not claimed, which would be at least one burdensome step to define for the skilled artisan.
T cell-dependent activation of B cells plays an important role in both the primary and secondary responses associated with adaptive immunity. With the first exposure to a protein antigen, a T cell-dependent primary antibody response occurs. The initial stage of the primary response is a lag period, or latent period, of approximately 10 days, during which no antibody can be detected in serum. This lag period is the time required for all of the steps of the primary response, including naïve mature B cell binding of antigen with BCRs, antigen processing and presentation, helper T cell activation, B cell activation, and clonal proliferation. The end of the lag period is characterized by a rise in IgM levels in the serum, as TH2 cells stimulate B cell differentiation into plasma cells. IgM levels reach their peak around 14 days after primary antigen exposure; at about this same time, TH2 stimulates antibody class switching, and IgM levels in serum begin to decline. Meanwhile, levels of IgG increase until they reach a peak about three weeks into the primary response.
Plasma cell differentiation from activated B cells begins in secondary lymphoid organs. During the early phases of an immune response, after the initial B cell activation has taken place but before the formation of germinal centers, a first wave of antigen-specific plasma blasts is generated. These cells are generally considered short-lived and relocate apart from the B cell zones, in the splenic red pulp (RP), or the medullary cords (MC) of lymph nodes, respectively.
As one of skill in the art knows, the adaptive immune response upon first exposure to an antigen (as it is claimed these are subjects naïve to the antigen)  takes at least two weeks to generate any antibodies in a complex response.  While this can be replicated in vitro, it is complicated and expensive, and is much easier and less expensive to perform in vivo, which is why vaccination with an antigen is the preferred method to generate an antibody response as opposed to generation of antibodies from naïve cells in vitro.  After primary exposure, some of the cloned B cells are differentiated into memory B cells programmed to respond to subsequent exposures. This secondary response occurs more quickly and forcefully than the primary response. The lag period is decreased to only a few days (5-10 days) and the production of IgG is significantly higher than observed for the primary response (starts at about day 5 post-exposure and exponentially increases to 2-3x above primary-exposure IgG levels by day 14). In addition, the antibodies produced during the secondary response are more effective IgG antibodies and bind with higher affinity to the targeted epitopes. Plasma cells produced during secondary responses live longer than those produced during the primary response, so levels of specific antibody remain elevated for a longer period of time.
Even with the use of inactivated or live, attenuated vaccines, this does not ensure the safety of the method, as certain inactivated antigens can still result in disease (inactivated RSV caused an increased pathogenic effect in subjects upon subsequent viral challenge) and certain populations of subjects, such as infants or immunocompromised individuals, do not have sufficient immune responses to curtail the replication and pathogenic effect of live, attenuated vaccines (e.g. certain subjects should not receive the live, attenuated VZV, MMR, rotavirus, yellow fever, or smallpox vaccines.)  
Working examples. No working example is disclosed in the specification for any pathogen, whether live, attenuated or inactivated.  Only prophetic examples are discussed, and no further detail is provided as to how to stimulate the immune cells into producing effective antibodies aside from “exposure to pathogen”.  Generation and expansion of antibodies in a host against a pathogen to which a host is naïve is a complex and lengthy process that is clearly not detailed in the specification, especially the process as to how one would isolate naïve B cells and differentiate said cells to create plasma cells to produce the necessary antibodies in vitro.  While the art has described how to perform this complex process in vitro, the specification appears to have little guidance or understanding as to the true complexity of the process it is claiming, stating that the antibodies may be produced in 24-72 hours (pp. 4-5, ¶ bridging pages), when this process of primary exposure in vivo takes much longer (See e.g. Su et. al. supra).  
Further, the method is broadly claiming exposure of the cells ex vivo to any inactivated or live, attenuated pathogen.  As set forth supra, it is not clear that such a method would be considered safe by one of skill in the art, as the method does not indicate which specific pathogen is inactivated or live, attenuated, how it is inactivated/attenuated, nor does it require the removal of the pathogen from the ex vivo stimulated sample.  While the specification is drawn towards the use of inactivated pathogens, the specification (and claims) are also drawn toward the use of live pathogen (see e.g. ¶[0003][0007][0014-0017]).  Further, as the isolated blood product is exposed to pathogen, it is not clear from the method steps that, after said exposure, the pathogen is removed from the sample before inoculation of the antibodies or plasma cells back into the host, thus reading on a method of inoculating the subject with live, attenuated pathogen.  While certain populations can receive live, attenuated pathogens, many cannot, as their immune system is not sufficient or mature enough to keep the attenuated pathogen in check.  The Office contends that, depending on the pathogen, good manufacturing practices would prefer the removal of any and all pathogens, specifically live, attenuated pathogens, from the blood treatment sample before re-introducing said sample into the host.  
Guidance in the specification. The specification provides guidance towards the use of any pathogen, live or inactivated, to stimulate immune cells ex vivo and then re-introduce said stimulated cells to the host in a method of autologous passive immunity.  It is not clear as to the exact type of “pathogen” used in the method, and it is broadly claimed that said pathogen would be inactivated, or live, attenuated, although it is not specific within the claims how the latter would be accomplished, as this would vary depending on the pathogen.  As claimed, the inactivated or live, attenuated pathogen would not be removed from the exposed sample before re-introduction back into the host, so it is unclear if any subsequent immune response from the host against the pathogen is from the inactivated/live, attenuated pathogen in the reintroduced sample or the actual ex vivo stimulation of cells.  Even if the pathogen is inactivated, it is unclear if the inactive pathogen would cause an undesired effect in the host if delivered along with the activated immune cells, as there does not appear to be any filtration or purification step within the method that removes any pathogenic antigen before reintroduction into the host.
Further, it is not clear what, aside from antibodies, are desired for re-introducing back into the host.  Plasma cells are the cell type which, upon stimulation, further generate antibodies, but most plasma cells are short lived.  Memory B cells are those B cells generated after a primary exposure that aid in mounting a more effective and faster immune response to a pathogen upon subsequent exposure to said pathogen.  Nowhere in the method in the claims or in the specification is it clear as to what immune cell or component thereof is desired to be inoculated back into the host upon exposure to the pathogen (NB: “plasma” is the liquid portion of blood that comprises proteins, while “plasma cells” (also known as “plasma B cells”) are a differentiated B cells that produce antibodies).  
Finally, in instant claim 18, the “booster dose of the certain pathogen” reads upon delivery of any type of said pathogen to the host, including wild-type pathogen.  It is highly unlikely one of skill in the art would inoculate a human host with a wild-type version of the pathogen to determine if the initial passive immunity inoculation was successful, even if the antibodies in the second antibody level were above a specific threshold.  Challenge studies are often performed in animal subjects, but very rarely performed in a human host.  Minimally, this “boosting” step should also occur with an inactivated or live, attenuated pathogen as well.  
Amount of experimentation necessary.  Extensive clarification as to the method steps and extensive additional research is required in order to determine how effective it would be to use any type of live, attenuated, or inactivated pathogen to stimulate any type of white-blood cell derived immune cells ex vivo, and then re-introduce said stimulated cells back into the same host from which they were taken.  It is unclear if said method would indeed induce short term or long term protective immunity in said host, as it is unclear which type of immune cells would be re-introduced, as a host requires more than just antibody, but the cells that recognize and generate said antibody, in order to mount an effective secondary adaptive immune response.   
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant presents a number of arguments which will be summarized and addressed.
Applicant first argues that stimulation of immune cells with a pathogen is within the skill of the art for an ordinary artisan.  Stimulation of immune cells with peptides or antigenic material in vitro is routine in the art, and vaccination, which is preemptive stimulation of the native immune response with an antigen, is routine in the art.  However, the use of any type of live pathogen, even if attenuated, must be monitored with more detail in vitro or in vivo as the virus, bacteria, parasite, or fungi may still be replicating.  When the Office made this statement, the breadth of the claims was towards any type of pathogen, including wild-type pathogen, and stimulation of blood in vitro with Ebola virus, for instance, would have to occur in biosafety level 4 or higher containment.  Even as amended, stimulation with an antigen in vitro of white blood cells by incubation with inactivated or live, attenuated pathogen and then reintroduction back into the host as claimed is not commonly performed in the art, as it is easier, cheaper, and safer to vaccinate by directly inoculating a host with an antigen.  Therefore, while stimulation with an antigen may be routine in the art, stimulation with an antigen in the manner claimed by applicant is not routine, and this argument is not persuasive.    
Applicant then notes that the issues raised regarding inoculating a subject with live active pathogen are unfounded, as the method has been amended to include a step that determines the “activity” of the pathogen in the sample before reinoculation into the host.  As set forth supra, this is still an issue with certain pathogens, as even certain inactivated pathogens can cause a more severe disease state in a host upon pathogen challenge (RSV) and certain populations of individuals cannot receive live, attenuated pathogens due to their immunocompromised status.  Further, the method of determining the “activity” is unclear for the pathogen.  It is unclear if the replicative ability is being assessed, or the ability of the pathogen to further stimulate immune cells, or the presence/absence of genomic material, or if enzymes or other proteins within the pathogen have lost their ability to function.  Again, a great deal of experimentation would have to be taken depending on the pathogen, how the pathogen was attenuated or inactivated, and the safety to the host to which the ex vivo sample is being inoculated.  The breadth of the claims is so large that the experimentation required is undue, and this argument is not persuasive. 
Applicant notes that the Office provided comments regarding the generality of the immune response being claimed, and notes the invention is testing for antibody presence.  However, as set forth in the 35 USC 112b rejection supra, it is unclear what type of antibody is being tested (e.g. IgG, IgM, etc.) and the specificity of said antibody (e.g. anti-pathogen antibody, general level of IgG, etc.)  The preamble of the method claims “A method of stimulating immune cells ex vivo to generate a autologous passive immune response in a human patient”.  The Office notes that “antibody” levels are being tested, but this is indicative of a humoral immune response.  As claimed, the method is drawn to stimulating any type of immune response but only measures markers for a humoral immune response.  It is unclear how measuring only one parameter of a highly complex process indicates if the sample would be safe or useful for combating challenge from the pathogen, or for further stimulating the immune response upon reinoculation back into the host.  This argument is not persuasive. 
Applicant notes that IgM can be detected as early as three days after infection, and the need to process the sample for at least two weeks to generate antibodies are “simply incorrect.”  The primary immune response is characterized by the appearance of neutralizing antibodies of the IgM class between days 4 and 7, several days before detection of IgG antibodies in a host.  To generate IgM antibodies, naive follicular B cells encounter antigens in the secondary lymphoid organs, and after receiving T-cell stimulation/presentation of the antigen, undergo proliferation and differentiation either into plasmablasts, plasma cells, or memory B cells. Newly generated plasma cells emerge after 2 to 3 days, providing immediate responses to a pathogen.  So while IgM antibodies may be produced quickly, they also require the presence of a specialized organ/tissue in the host, which is not present in vitro.  It is unclear that the IgM antibodies would be generated in the method as claimed.
IgM immunoglobulins are produced by plasma cells as part of the body's adaptive humoral immune response against a foreign pathogen. Resting mature yet naive, B lymphocytes express IgM as a transmembrane antigen receptor that functions as part of the B-cell receptor (BCR). B cell activation in response to antigen binding to the BCR results in rapid cell division and clonal expansion of the activated B lymphocyte, producing many progeny cells that can differentiate into either antibody-secreting plasma cells or memory B lymphocytes. IgM is the first antibody secreted by the adaptive immune system in response to a foreign antigen. Monomeric IgM is a heterotetramer of approximately 180 kDa. However, the secreted form of IgM exists predominantly in a pentameric configuration with a molecular weight greater than 900 kDa. In serum, the IgM has a half-life of approximately 5 to 10 days and is composed of approximately 12% carbohydrates by weight. The average serum concentration of IgM in the body is about 1.5 mg/ml.  
The bone marrow is the primary lymphoid organ for B cell development after birth, and the production of new B cells occurs throughout the life of a healthy individual. Developing B cells that can successfully produce a transmembrane IgM BCR that is non-reactive to self are permitted to leave the bone marrow as immature B cells expressing transmembrane IgM. Immature B cells migrate to the spleen, where they must compete with other B cells to access follicles within the spleen to receive survival signals. Only a portion of immature B cells entering the spleen survive to become mature, yet naive, B cells, and these bone-marrow-derived B cells are B-2 cells. Mature B-2 cells have two fates, as they can differentiate into either follicular B cells or marginal zone B cells; the majority of B cells in the human body are follicular B cells. Follicular B cells leave the spleen expressing both IgM and IgD as transmembrane BCRs and begin migrating through secondary lymphoid organs such as lymph nodes, mucosal tissues, and spleen in search of antigen. Follicular B cells predominantly recognize peptide antigens and are thymus-dependent, as they require help from T lymphocytes to become fully activated against a foreign antigen. With the assistance of T-cells, follicular B cells undergo clonal expansion in response to foreign antigen recognition, producing progeny that can differentiate into either antibody-producing plasma cells or memory B lymphocytes. IgM is the primary antibody produced during an initial antigen challenge. Yet, upon subsequent antigen exposure, follicular B cells undergo isotype switching, resulting in IgG, IgG, IgE, or IgA production. Furthermore, T-dependent B cells undergo somatic hypermutation and affinity maturation on repeat antigen exposure, resulting in the production of antibodies such as IgG with increased affinity for the foreign antigen.  Again, this is summarizing a highly complex process of IgM stimulation, and a person of skill in the art, reading applicant’s claims and specification would not be convinced that said process is occurring in the method as claimed, nor that there is support for this happening through the disclosure provided.
As set forth in the previous Office action, mixing white blood cells with a pathogen does not simply initiate the process of antibody generation.  This is a highly complex process that requires the recruitment of cells in specific organs to even generate the initial IgM antibody immune response.  As noted in the previous Office action, there are a number of general reasons as to why the methods as claimed would not be considered enabled by one of skill in the art.  B cells circulating in the periphery may not be representative of the clones producing and secreting high affinity antibodies in germinal centers.  Taking a sample of peripheral blood leukocytes, isolating the B cells, and stimulating these B cells in culture to produce antibody is a labor intensive, expensive, and, at best, finicky process (See e.g. Néron S, et. al. PLoS One. 2012;7(12):e51946. Epub 2012 Dec 17.; Moens L, et. al. Front Immunol. 2014 Feb 18;5:65; CITED ART OF RECORD.)  B cell frequencies in peripheral blood are extremely low (~1% of all leukocytes in blood), meaning one would need quite a bit of blood, or a leukopheresis product, to yield a sufficient amount of B cells from one individual. However, the methods are claiming the individual is naïve to the pathogen, meaning there would not be any mature B cells that are generating antibodies against the specific pathogen in the subject, so the method would need to specifically isolate naïve B cells, stimulate them with the appropriate CD4+ T cells within the appropriate cytokine milieu, and then aid in differentiating the naïve B cells into plasma cells in vitro.  Again, as noted supra by Moens, this process is not fully understood even by highly skilled artisans (immunologists), and even 65 years after the discovery of plasma cells, the art’s understanding of the complexities of plasma cell (PC) development remains incomplete (See e.g. Moens, “Introduction”.)  While applicant was correct in stating that a patent need not teach, and preferably omits, what is well known in the art, the proficiency in this particular field with respect to generating antibodies from naïve, mature B cells in vitro is still very lacking.  Therefore, the argument that IgM antibodies are produced quickly is not persuasive, as this process occurs in vivo, and not in vitro as applicant claims. 
Applicant refers to the data presented in the declaration, which, for reasons set forth above, is not admissible as it is considered new matter.  Even in arguendo, applicant claims the increase in certain markers as presented indicates the stimulation of B cells.  Most of these markers tested are not specific to B cells; for instance, CD40 is on antigen-presenting cells, CD23 is on mature B cells, activated macrophages, eosinophils, follicular dendritic cells, and platelets, and CD80 is present on activated B cells, dendritic cells (DC), macrophages, and T cells.  CD27, noted as being a specific marker for mature B cells, is expressed on both naïve and activated effector T cells, NK cells, and activated B cells; CD27 is both membrane-bound and soluble, as activated T cells will release this marker.  Further, as noted previously, the graphs are illegible, so one is unable to discern the data presented therein.  Applicant lists 10 biomarkers as being tested, but it only appears as though 7 graphs were presented; it is not clear which graphs represent which biomarkers and which biomarkers did not have data presented.  Biomarkers which are specific to memory B cells are IgA, IgG, IgE, and CD20. It is not clear if the cells were sorted and isolated prior to or after stimulation to separate B cells from other white blood cell components after stimulation to test which cells were generating the noted responses (such as with FACS or similar analyses), and because B cells constitute a very small portion of peripheral blood, it is unclear if the increase in certain markers, such as CD80, is from stimulation of just B cells, or if what is being detected is a mixture of DC, macrophages, and T cells also being stimulated.  Using a test such as FITC would allow for the simultaneous detection of cells which express CD19 (specific to B cells) or CD20 (specific to memory B cells) and one of these other markers (such as CD27) to determine how many of those CD19/20-expressing cells are actually being stimulated.  The data also does not appear show any detection of any IgM, IgG, IgA, or any other isotype of anti-SARS CoV2 antibodies, which is ultimately a very important step the claimed method.  While T cells, macrophages, and DC are absolutely stimulated in the presence of antigen, as noted by Moens, moving from this innate (macrophages and DC) to the adaptive (T cell, B cell, and antibodies) immune response where the mature, naïve follicular B cells are stimulated to release any type of immunoglobulin (Ig) is very complex, and even if the data were admissible, it is not convincing that any type of antibody was produced in this experiment.  While there might have been innate immune response stimulation, it is not clear from the specification or the new matter of the declaration that the adaptive immune response was stimulated or that any antibodies were produced.  Therefore, all arguments that refer to the declaration and data presented therein are not persuasive. 
Applicant argues that the data of the declaration showed the method could stimulate the production of memory cells right away, and that 72 hours is sufficient to practice the invention as described.  Again, the declaration is unconvincing as it is introducing new matter.  The reason this condition was noted in the previous response is that this method, as noted by Moens, is very complicated in vitro and little guidance for the specificity at each step, including the timing of each step, was provided.  As this method is highly unpredictable in the art, a person of low or even high skill in the art would require far more guidance for this claimed method than what was provided for in the claims or specification.  The method does not claim critical parameters such as how much blood is drawn, how much antigen is being incubated with the separated WBC component, how long the incubation occurs, what temperature the incubations are held, what antibodies are being detected (35 USC 112b rejection), how the antigen is inactivated or attenuated, what population of subjects are treated, or the like.  Further, certain subsets of the population, such as neonates or the elderly, will have an incomplete repertoire of WBC compared to a healthy adult, so it is unclear how this method would need to be altered or would perform in those with a suboptimal immune system.  As critical steps and parameters in the method are not present either within the claims or the specification, this argument is not convincing.  
Applicant argues that memory B cells will be produced in their method, thus making the need for reinfusion unnecessary.  Applicant has provided no proof that memory B cells were generated through their method.  Claiming that by combining, in vitro, naïve white blood cells from any blood sample with any inactivated or live, attenuated pathogen and stating that you would generate any type of memory B cells and/or antibody in 3-5 days is tantamount to saying if you combine a sperm and an egg in a test tube that you will get a baby.  This is a very complex process that requires exact conditions, cytokines, cells, interactions, and organs in an in vivo setting that aren’t yet capable of being replicated in vitro.  Therefore, this argument is not persuasive. 
Applicant again argues that their declaration shows that the initial stimulation of B cells ex vivo is “quite possible without any complex signaling as alleged”.  Again, the evidence from the declaration is considered new matter and cannot be considered as a valid means to refute that the application, as filed, was not enabled for the method as claimed.  Further, even in arguendo if the evidence was to be considered, for reasons set forth supra the overall levels of biomarkers is unclear and did not prove that B cells were stimulated or that any adaptive immune response had been produced, and this argument is not persuasive. 
Applicant notes that “[t]he methods do not actually require the generation of antibodies, though this is a useful parameter to measure, the claimed methods provide the human patient immune cells, stimulated by the ex vivo exposure to a pathogen, that are ready to aid the patient by the ability to respond immunologically to any future pathogen exposure.”  Respectfully, the method under at least one reasonable interpretation absolutely requires the production of antibodies.  As set forth in the 35 USC 112b rejection, under one interpretation, the antibodies measured are against the pathogen.  Lines 18-23 perform an Ig test to determine the antibody type and level and if they are at a certain threshold, then the stimulated sample is considered useful to treat the patient against the pathogen.  Under an alternate interpretation, one is just randomly measuring antibody levels in this sample – said antibodies could be against any heterologous, unrelated pathogen.  If the latter interpretation is true, it is unclear how this method would work to treat the specific pathogen against which the sample was stimulated.  Under either interpretation, the specification and methods claim are not enabled, and this argument is not convincing.  
Applicant argues that their method is superior to those of Moens and Neron as Applicant’s methods “are not drawn to the isolation of memory cells.”  These teachings are referenced to support that different aspects of the claimed method are not enabled.  The method as claimed, according to applicant’s response, is expected to generate memory B cells and antibodies against the pathogen.  .  After a B cell is activated, there are two main paths said mature B cell can take:  become a plasma cell, or become a germinal center B cell, which then can make memory B cells.  What these pieces of prior art illustrate is that either path in vitro is complicated to perform, even for a highly skilled artisan.  It is difficult to get a T cell to present an antigen to a B cell in vitro, activate that B cell, and then either generate plasma cells or germinal centers.  Memory B cells arise from germinal centers and very few are found circulating in the peripheral blood.  In order to perform the method as applicant has claimed, under one reasonable interpretation, antibodies against the pathogen had to have been newly generated, meaning plasma cells were newly produced.  Moens is presented to show that this is difficult to do.  Moens teaches the highly technical in vitro steps to perform terminal differentiation of mature B cells into plasma cells (antibody-secreting cells) in vitro, while Neron teaches how to clonally expand memory B cells in vitro to generate an abundance of different pathogen-specific antibodies.  These teachings were presented to show that different aspects of the method, as claimed, are not routine in the art, and that a person of high skill in the art would not expect plasma cells or memory B cells specific to the antigen to be produced as claimed by the applicant.  Therefore, this argument is not persuasive.  
Applicant argues again that the concerns for effectiveness ex vivo to produce antibodies are unfounded, and that any antibodies that “may be present, the human patient is provided stimulated immune cells that will produce antibodies in vivo as needed for the protection of the patient.”  As set forth previously, the method clearly details steps in which antibodies in the sample are tested.  It is not clear if these antibodies are pathogen-specific, or are non-specific antibodies.  Also, as applicant has not performed this method in any type of animal model or in clinical human trials, it is not clear that the method, as claimed, would produce “antibodies in vivo as needed for the protection of the patient.”  While it would be reasonable for a skilled artisan to assume that innate immune cells and possibly a subset of T cells were stimulated in the inoculation of the pathogen with the WBC, it is not clear that the method would support production of memory B cells in vitro.  The confusion in how the method is claimed comes in part by the recitation of performing the antibody tests after pathogen incubation, and what this supposedly tells us about what is occurring in the WBC sample, and how that relates to the ability to provide protection in the re-inoculated host.  Again, these arguments are not considered persuasive.   
As per MPEP §2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied.  The skilled artisan in the pertinent art would be someone with a PhD or MD-level experience in the field of immunology or infectious disease.  The question then is whether this artisan would read the claims, read the specification, and determine that they could make and use the invention.  The Office believes and maintains the stance that one of PhD or MD level training in the field of immunology or infectious disease would not believe such a method to work, and would not have sufficient guidance from the specification to follow the steps undertaken by applicant to determine how to get such an invention to work.  The experimentation to get the claimed invention to work would be beyond complex, and would be extremely undue and unreasonable.  Applicant claims that their disclosure is enabled as per MPEP §2164.02 and does not need to provide examples, but as noted the art is highly unpredictable and a skilled artisan would not be able to glean how to properly perform this claimed method without further instruction or guidance.  Therefore, this argument is not persuasive.  
A company that appears to specialize in a similar technology of “in vitro immunization” has noted that “[n]aïve blood samples may be conditioned ex vivo through prolonged exposure to experimental antigen for predicting immunogenicity of therapeutic proteins.  Compared to the recall response, the precursor frequency of antigen-specific cells in a naïve population is quite low.” (emphasis added).  This company, EpiVax, notes that naïve cells can be expanded and exposed to experimental antigen over a long period of time to predict how the cellular and/or humoral response may be stimulated.  They monitor the cytokine response, testing for markers such as IFN-gamma and IL-4, to determine if after repeated exposure the antigen would be useful as a vaccine.  Even getting this experimental prediction is noted by EpiVax to be difficult and time consuming, and would require enrichment of the blood sample drawn to generate enough of a response to be detected in the laboratory, much less useful in vivo (See EpiVax.  “In vitro Immunization Protocol (IVIP)”.  https://epivax.com/lab-services/in-vitro-immunization-protocol-ivip.  Accessed 05/16/2022.)   
The breadth of the claims, while narrowed to inactivated pathogen or live, attenuated pathogen, is still beyond what would be enabled, as the patient population is broad and undefined as noted previously.  For instance, the varicella vaccine based on the live, attenuated Oka Varicella Zoster virus (VZV) is contraindicated in immunocompromised individuals as this live, attenuated virus can cause severe disease in this patient population (Sartori AM. Int J Infect Dis. 2004 Sep;8(5):259-70.)  It is unclear how one would test the “pathogen activity” to assess whether it is above or below the claimed “predetermined threshold”, as this would vary for each pathogen (e.g. bacteria, virus, fungus, parasite, etc.)  Simply killing a pathogen does not guarantee its safety; in early clinical trials with a killed respiratory syncytial virus (RSV) vaccine, there was enhanced disease after exposure to the virus and subsequently the vaccine was never introduced to the market (Kapikian AZ, et. al. Am J Epidemiol. 1969 Apr;89(4):405-21.)  One of skill in the art would raise questions as to the breadth of using any killed or live, attenuated pathogen in the method as claimed as the method does not remove this pathogen from the sample before reintroduction back into the host, and as the art has shown, there is significant risk depending on the pathogen type and the patient population.  It is not clear that any immune response that would be stimulated by the claimed method ex vivo would be sufficient to elicit protection in a host, or that the protection in the host that is generated is not simply generated from the re-inoculation step wherein the pathogen itself is introduced to the host along with the stimulated WBC.  It would be beneficial to see that there is a benefit from stimulating the WBC ex vivo and then performing the reinoculation compared to simply “regular” routine vaccination with the same live, attenuated or inactivated pathogen, as it is likely that a skilled artisan would deem this method an unnecessary step in a routine vaccination process.   
In summation, the Office maintains that the specification as originally filed is not enabled for the method as claimed, that the declaration provided introduces new matter that cannot be used to support a claim of enablement and, even if it could be used, does not provide sufficient data to do so.  For at least these reasons, it remains the opinion of the Office that the claimed method is not enabled, and the arguments presented are not persuasive.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ernerudh J, et. al. Curr Med Chem. 2002 Aug;9(16):1497-505.  Teaches ex vivo stimulation of T cells for autologous adoptive cell transfer and T cell vaccination.
Zhuang Z, et. al. J Exp Med. 2021 Apr 5;218(4):e20202187. Erratum in: J Exp Med. 2021 Nov 1;218(11).  Teaches reactive T cells were found in SARS CoV-2 naïve patients.  
Vaz-Santiago J, et. al. J Virol. 2001 Sep;75(17):7840-7.  Teaches T cell stimulation and expansion against HCMV antigens for autologous adoptive immunotherapy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648